At the November term, 1930, of the circuit court of Covington county, Ala., the grand jury returned an indictment against this appellant charging him with the offense of murder in the first degree for the killing by him of one Clyde Stewart by cutting him with a knife. *Page 661 
On February 23, 1931, the appellant was put to trial upon said indictment and was convicted of the offense of manslaughter in the first degree. In accordance with the verdict of the jury, the court sentenced him to imprisonment in the penitentiary for a term of four years. Judgment of conviction was duly pronounced and entered, from which this appeal was taken.
The judgment of the lower court is affirmed, as there is no error apparent upon the record, and on the record only is this appeal rested. Affirmed.